PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
VAN DOORSELAER et al.
Application No. 29/654,171
Filed: June 21, 2018
For: BEACON LIGHT

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed December 09, 2021, to revive the above-identified design application.

The petition is GRANTED.

A review of the record discloses that a Final Office action mailed was mailed on June 26, 2020, which set a period for reply of three (3) months. No reply having been received, the application was held abandoned on September 27, 2020. The present petition along with an amendment after-final was received on December 13, 2021.  While it is noted that the requirements of 37 CFR 1.137(a) were satisfied in the petition filed December 13, 2021, a decision on the petition was never rendered.   However, a final rejection was mailed December 02, 2021, which set a period for reply of three (3) months to reply.   

Since the record shows that a grantable petition under 37 CFR 1.137(a) was filed on 
December 09, 2021, the present petition is granted nunc pro tunc.

The Terminal Disclaimer filed December 09, 2021, is accepted and has been made of record. Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letter.  

This application is being retained in Technology Center Art Unit 2918 to await the response on the reply filed December 13, 2021, to the final Office action.








/JOANNE L BURKE/Lead Paralegal Specialist, OPET